COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CESARIO URIAS, CESARIO V. URIAS,                 §               No. 08-21-00063-CV
 JOEL URIAS, AND SONIA URIAS,
                                                  §                  Appeal from the
                               Appellants,
                                                  §                143rd District Court
 v.
                                                  §              of Reeves County, Texas
 OWL SPRINGS NORTH, LLC,
 OWL SPRINGS HOLDINGS, LLC,                       §              (TC# 19-11-23264-CVR)
 AND BARBARA PREWIT,
                                                  §
                               Appellees.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s judgment

should be affirmed in part and reversed and remanded in part. We affirm the trial court’s final

judgment granting summary judgment with respect to limitations and estoppel and reverse as to

waiver and changed conditions. We remand the matter for proceedings consistent with this

opinion.

       We further order that Appellant and Appellee each pay one-half (1/2) the costs of this

appeal. This decision shall be certified below for observance.

       IT IS ORDERED THIS 27TH DAY OF DECEMBER, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Alley, J., dissents without opinion.